Citation Nr: 0214470	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than May 11, 
1999 for the award of service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1969.

This appeal arose from a November 1999 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for 
PTSD, effective May 11, 1999.  

The issue of entitlement to TDIU will be subject to the 
attached remand.


FINDING OF FACT

1.  The RO denied entitlement to service connection for PTSD 
by a rating action issued in January 1994; the veteran failed 
to timely perfect his appeal of this decision.

2.  The veteran reopened his claim for service connection for 
PTSD on May 11, 1999.


CONCLUSION OF LAW

Under the governing law, the effective date of the award of 
service connection for PTSD is May 11, 1999.  38 U.S.C.A. 
§§ 5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.400, 3.400(q) 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his award of service 
connection should date back to 1993, when he originally filed 
his claim.  Therefore, he believes that an earlier effective 
date for the award of service connection should be granted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran had filed a claim for service connection for PTSD 
in March 1993.  In January 1994, the RO denied entitlement to 
service connection and he was notified of this decision on 
January 20, 1994.  On February 2, 1994, the RO received the 
veteran's notice of disagreement with this denial.  He was 
sent a statement of the case (SOC) on March 4, 1994.  The 
veteran failed to submit a timely substantive appeal and the 
January 1994 rating action became final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 (1993).  

On May 11, 1999, the RO received a statement from the veteran 
requesting service connection for PTSD.  It was indicated 
that he was receiving therapy and it listed his symptoms.


Relevant laws and regulations

Generally, the effective date of an evaluation and award of 
pension or compensation based on a claim reopened after a 
final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2002).  The effective date of a claim based upon new 
and material evidence received after a final disallowance 
will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

The veteran has been provided with several documents 
notifying him of the evidence and information necessary to 
substantiate his claim.  These documents also include 
explanations of what information and evidence would be 
obtained by VA and what information and evidence he needed to 
provide in support of his claim.

In December 1999, the RO sent the veteran and his 
representative a statement of the case (SOC), which included 
all the laws and regulations pertaining to effective dates.  
This SOC also informed him that the record indicated that he 
had not perfected the appeal of the 1994 denial and that this 
decision thus became final.  It was noted that he had then 
reopened his claim on May 11, 1999.  Therefore, he was told 
that this evidence did not support the award of an earlier 
effective date for service connection for PTSD.  On April 18, 
2000, the veteran and his representative participated in a 
conference with the Decision Review Officer (DRO).  The DRO 
explained to the veteran that the January 1994 decision, 
which denied entitlement to service connection for PTSD had 
become final because the veteran had not filed a timely 
substantive appeal following the issuance of the March 1994 
SOC.  The veteran's case was certified to the Board in August 
2002 and he was informed that he could submit additional 
evidence in support of his claim.

Thus, through a series of letters, SOC and reports, the RO 
has informed the veteran of the information and evidence 
necessary to substantiate his claim.  The RO has also 
provided the veteran with an examination and notified him of 
what evidence and information was being obtained by VA and 
what information and evidence he needed to provide in support 
of his claim.  For these reasons, further development is not 
needed to meet the requirements of VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is found 
that an effective date earlier than May 11, 1999 for the 
award of service connection for PTSD is not warranted.  As 
noted above, the effective date of a claim based upon new and 
material evidence received after a final disallowance will be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(q)(ii) 
(2002).  In the instant case, the RO denied the veteran's 
claim for service connection for PTSD in a decision issued in 
January 1994.  While the veteran filed a notice of 
disagreement, he failed to submit a timely substantive appeal 
after he was issued a SOC.  On May 11, 1999, the veteran 
submitted correspondence which requested service connection 
for PTSD.  There was no correspondence of record following 
the January 1994 RO denial and dated before the May 11, 1999 
correspondence which could be construed to be a claim to 
reopen.  Even assuming that the record showed entitlement to 
service connection prior to the May 11, 1999 correspondence, 
the law clearly states that the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  Therefore, the date of receipt of the 
new claim to reopen after the January 1994 final disallowance 
is the effective date of the award of service connection.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than May 11, 1999 for the award of service connection 
for PTSD.


ORDER

Entitlement to an effective date earlier than May 11, 1999 
for the award of service connection for PTSD is denied.


REMAND

A review of the record indicates that the RO denied the 
veteran's claim for TDIU in a rating action issued in October 
2001.  In November 2001, the veteran submitted a notice of 
disagreement with this denial.  While the veteran testified 
about this issue at the July 2002 Travel Board hearing, he 
was never provided with a SOC.  In this situation, the case 
must be remanded for the preparation of an appropriate SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, this case is REMANDED for the following:

The RO should issue to the veteran and 
his representative a SOC on the issue of 
entitlement to TDIU.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if the veteran files a timely 
substantive appeal, the case should be 
returned to the Board for further 
appellate action.  The Board intimates no 
opinion as to the ultimate outcome of 
this matter.  The veteran need take no 
action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



